          Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 1 of 10

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 01/27/2021


 UNITED STATES OF AMERICA,
                                                                No. 13-CR-784 (RA)
                        v.
                                                                       ORDER
 JORGE PARRA,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       The Court is in receipt of the attached letter from Mr. Parra, dated January 11, 2021 and

mailed to chambers. The Government is directed to contact the Bureau of Prisons regarding the

conditions described in the letter, and to respond to the letter no later than February 12, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Parra.


SO ORDERED.

 Dated:         January 27, 2021
                New York, New York                   ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 2 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 3 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 4 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 5 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 6 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 7 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 8 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 9 of 10
Case 1:13-cr-00784-RA Document 49 Filed 01/27/21 Page 10 of 10
